*350OPINION
By HAMILTON, PJ.
Upon a reading of the bill of exceptions, the court has arrived at the conclusion that there was ample evidence in the Municipal Court to sustain the judgment of that court' in favor of Friedman, and the Court of Common Pleas erred in reversing that judgment. This conclusion requires a dismissal of the petition in error, and a reversal of the judgment of the Court of Common Pleas in reversing the judgment of the Municipal Court.
The petition in error will be dismissed and on the cross-petiton, the judgment of the Court of Common Pleas will be reversed and the judgment of the Municipal Court affirmed.
ROSS and CUSHING, JJ, concur.